United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2404
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2007 appellant filed a timely appeal of a September 5, 2007 decision
of the Office of Workers’ Compensation Programs denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 2, 2007 appellant, a 58-year-old addiction therapist, filed an occupational
disease claim alleging that she experienced hallucinations, and developed a psychotic disorder
and depression due to factors of her federal employment. In a May 25, 2007 letter, the Office
informed appellant that the information submitted was insufficient to establish her claim. It

requested a detailed description of the conditions or incidents she believed caused or contributed
to her illness. The Office also advised her to submit a narrative medical report providing a
diagnosis and an opinion with an explanation as to how incidents of federal employment
contributed to the condition.
Appellant submitted unsigned notes dated March 7, 2007, reflecting her complaints of
headaches and hallucinations. She submitted March 10, 2007 nursing notes, bearing an illegible
signature, describing symptoms of increased depression. The record contains an undated
position description for an addiction therapist.
In a statement dated June 12, 2007, appellant identified conditions and incidents she
believed caused her emotional condition. She claimed that she experienced daily stress due to
the demands of her position at the busy outpatient substance abuse clinic. Her duties included
preparing four or five, three- to four-hour assessments per day. After teaching two groups
consisting of 30 to 60 people, she was required to enter notes on each individual. After
conducting individual interviews lasting 30 to 50 minutes, she was required to prepare
“biopsychosocials” on each client. She indicated that she often forgot paper work, misplaced
items and was constantly behind in her duties.
Appellant stated that working with a client population consisting of individuals who were
not only dealing with substance abuse issues, but who were also often violent and suicidal,
caused her substantial stress. She alleged that, because she received no training in her position,
she was confused and frustrated, while managing nearly 75 patients “with barely an
understanding of what [the] program was supposed to accomplish.” No staff debriefings were
held when clients committed suicide.
Appellant alleged that the employing establishment was a cold and uncaring place to
work. She felt lonely, isolated and rejected while doing her job. She noted that she was
“constantly under the gun” from her colleagues for missing a substantial amount of work due to a
surgical procedure in 2006. She stated that she had many altercations with Mr. Lane, a
coworker. On one occasion, he allegedly took appellant into her office, closed the door and
yelled at her for failing to provide a 15-minute break to her group, stating “The groups deserve[]
a 15-minute break, and if [you can’t] stick to the time frame, then we [will] take it up with
Mr. Field.” She indicated that “the lack of staff support, the ignorance of procedures, the time
consuming efforts to find places for these sick individuals, and not to mention all the ensuing,
daily, overwhelming pages of progress notes that had to be entered before going home may have
played a large part in my breakdown.”
Appellant submitted a September 22, 2005 progress note, signed by Willetta K. Jackson,
a nurse, indicating that appellant’s screen for post-traumatic stress disorder was negative. The
record contains an undated, unsigned partial progress note, reflecting a diagnosis of major
depressive disorder, recurrent moderate.
In a report dated March 8, 2007, Dr. Dominic J. Maxwell, Board-certified in psychiatry,
provided diagnoses of psychotic disorder, not otherwise specified, and depressive disorder. He
stated that appellant’s thought process was vague and somewhat circumstantial. Dr. Maxwell
noted no frank evidence of delusions or hallucinations. A March 30, 2004 intake note, prepared

2

by Amy D. Lott, reflects appellant’s report of “worsened depression.” September 19, 2005
emergency room triage notes, signed by Samie J. Pellegrine, a registered nurse, indicate that
appellant presented with head pain.
By decision dated September 5, 2007, the Office denied appellant’s claim. The Office
found that appellant had established compensable factors of employment under Cutler,1
including that her position involved a heavy workload in a busy workplace; new clients required
intake every day by hand and computer entry; appellant handled four to five assessments per day,
each lasting two to three hours; her case load included paranoid schizophrenics, who were often
violent and volatile; many clients were suicidal; and four clients committed suicide during her
employment. However, the claim was denied on the grounds that the medical evidence failed to
demonstrate that appellant’s claimed medical condition was causally related to the accepted
work-related events.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned work duties, or to a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act. On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force, or her frustration from not being permitted
to work in a particular environment or to hold a particular position.
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.2
Assignment of work is an administrative function of the employer,3 as is an investigation by the
employing establishment.4
Where the claimant alleges compensable factors of employment, she must substantiate
such allegations with probative and reliable evidence.5 The fact that a claimant has established
compensable factors of employment does not establish entitlement to compensation. The
employee must also submit rationalized medical opinion evidence from a physician establishing
that she has an emotional condition that is causally related to the compensable employment
1

Lillian Cutler, 28 ECAB 125 (1976).

2

Michael Thomas Plante, 44 ECAB 510 (1993).

3

James W. Griffin, 45 ECAB 774 (1994).

4

Jimmy B. Copeland, 43 ECAB 339 (1991).

5

Joel Parker, Sr., 43 ECAB 220 (1991).

3

factor.6 The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific compensable employment factors identified by appellant.7
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of conditions of
her employment. The Office found that she established compensable factors of employment, but
denied her claim on the grounds that she failed to submit medical evidence establishing that the
claimed condition was causally related to accepted work factors.
The Board finds that appellant established compensable factors of employment to which
she attributed her emotional condition. It is not contested that appellant’s position involved a
heavy workload in a busy workplace. Her regularly assigned duties included preparing four or
five, three- to four-hour assessments per day; preparing notes on 30 to 60 clients after teaching
classes; and conducting individual interviews lasting 30 to 50 minutes. She worked with violent,
volatile individuals, many of whom were suicidal. In fact, several of her clients actually
committed suicide. Appellant stated that the above-mentioned work duties were responsible for
her psychotic disorder and depression. The Board finds that, under Cutler,8 these regular work
duties constitute compensable factors of employment.9
Appellant also attributed her emotional condition to the cold and uncaring environment in
the employing establishment. She stated that she felt lonely, isolated, and rejected while doing
her job, and noted that she was “constantly under the gun” from her colleagues, who complained
about her to her supervisors for missing a substantial amount of work. To the extent that
disputes and incidents alleged as constituting harassment and discrimination are established as
occurring and arising from appellant’s performance of her regular duties, these could constitute
employment factors.10 However, for harassment or discrimination to give rise to a compensable
disability under the Act, there must be evidence that harassment did in fact occur. Mere
perceptions of harassment are not compensable under the Act.11 Appellant has not provided any
evidence to substantiate harassment or discrimination, as required.12 Additionally, appellant’s
feelings of rejection and loneliness must be considered self-generated. Thus, the Board finds that
6

James W. Griffin, supra note 3.

7

Donna Faye Cardwell, 41 ECAB 730 (1990).

8

See Lillian Cutler, supra note 1.

9

See Larry J. Thomas, 44 ECAB 291, 300 (1992). (The Board found that the emotional reaction of a claimant
who came upon a suicide victim during the course of his assigned duties was compensable).
10

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

12

See Joel Parker, Sr., supra note 5 at 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

4

appellant has not established a compensable employment factor under the Act with respect to
these above-described allegations.
Appellant alleged that, on one occasion, Mr. Lane yelled at her for failing to provide a
15-minute break to her group, stating “The groups deserve a 15-minute break, and if [you can’t]
stick to the time frame, then we [will] take it up with Mr. Field.” The Board has recognized the
compensability of verbal abuse in certain circumstances. This does not imply, however, that
every statement uttered in the workplace will give rise to coverage under the Act.13 Appellant
provided no evidence to corroborate when, where, or if the alleged statement was made.
However, assuming arguendo that the statement was actually made, the Board finds that it does
not constitute verbal abuse or harassment. While the statement may have engendered offensive
feelings, they would not have sufficiently affected the conditions of employment to constitute a
compensable factor.14 Appellant has not alleged, nor does the evidence reflect, that Mr. Lane
posed any threat to her. The Board finds that appellant’s emotional reaction to Mr. Lane’s
behavior must be considered self-generated, in that it resulted from her perceptions regarding his
actions.15 Appellant also stated that she had many other altercations with Mr. Lane. However,
she submitted no evidence to corroborate this allegation.
Appellant claimed that she was confused and frustrated due to lack of training; that no
staff debriefings were held when clients committed suicide; and that the staff was not supported
generally by management. The Board finds that appellant’s allegations in this regard relate to
administrative or personnel matters, unrelated to her regular or specially-assigned work duties
and do not fall within the coverage of the Act.16 Appellant has failed to establish that the
employing establishment erred or acted abusively in these administrative matters; she has not
provided any evidence substantiating her allegations. Additionally, the Board has held that an
employee’s dissatisfaction with perceived poor management constitutes frustration from not being
permitted to work in a particular environment and is therefore not compensable under the Act.17
Consequently, appellant has not established a compensable factor of employment with regard to
these matters.
Appellant’s burden of proof is not discharged by the fact that she has established
employment factors which may give rise to a compensable disability under the Act. To establish
her occupational disease claim, appellant must also submit rationalized medical evidence
establishing that her claimed conditions are causally related to the accepted compensable

13

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, supra note 10.

14

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

15

See David S. Lee, 56 ECAB 602 (2005).

16

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988).
17

See Cyndia R. Harrill, 55 ECAB 522 (2004) (the Board noted that claimant’s reaction to perceived poor
management must be considered self-generated in that it resulted from her frustration in not being permitted to work
in a particular environment).

5

employment factors.18 While it is not disputed that appellant has an emotional condition, the
medical evidence does not adequately explain how the accepted employment factors caused or
contributed to her emotional condition.
In a March 8, 2007 report, Dr. Maxwell diagnosed psychotic disorder, not otherwise
specified, and depressive disorder. He stated that appellant’s thought process was vague and
somewhat circumstantial, and noted no frank evidence of delusions or hallucinations. While he
provided a definitive diagnosis, Dr. Maxwell offered no opinion as to the cause of appellant’s
diagnosed condition. He did not discuss appellant’s work duties or provide any rationale to
explain how or why the accepted employment factors caused or contributed to her emotional
condition. Therefore, his report is of diminished probative value, and is insufficient to meet
appellant’s burden of proof.19
The record does not contain an opinion by any qualified physician supporting appellant’s
contention that her emotional condition was causally related to factors of her federal
employment. The Board notes that appellant submitted notes and reports signed by a lay person
and several nurses. As these reports were not signed by individuals that qualify as physicians
under the Act, they do not constitute probative medical evidence.20 Similarly unsigned notes of
record, without proper identification, lack probative value.21
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed condition is causally related to the accepted compensable
employment factors.
CONCLUSION
Appellant has not met her burden of proof in establishing that she developed an
emotional condition in the performance of duty.

18

See William P. George, 43 ECAB 1159 (1992).

19

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB
313 (1999). See also Jimmie H. Duckett, 52 ECAB 332, 336 (2001) (medical reports not containing rationale on
causal relation are of diminished probative value).
20

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) provides as
follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathis practitioners within the scope of their practice as defined by state law.” See Merton J. Sills, 39
ECAB 572, 575 (1988).
21

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

